UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                       No. 17-6686


UNITED STATES OF AMERICA,

                     Plaintiff - Appellee,

              v.

QUATRAIL PAIR,

                     Defendant - Appellant.



Appeal from the United States District Court for the Eastern District of North Carolina, at
Raleigh. James C. Dever III, Chief District Judge. (5:12-cr-00400-D-1)


Submitted: November 9, 2017                                 Decided: November 22, 2017


Before WILKINSON, KING, and KEENAN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Quatrail Pair, Appellant Pro Se. Leslie Katherine Cooley, Jennifer P. May-Parker, Rudy
E. Renfer, Assistant United States Attorneys, Tobin Webb Lathan, OFFICE OF THE
UNITED STATES ATTORNEY, Raleigh, North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Quatrail Pair appeals the district court’s order denying his 18 U.S.C. § 3582(c)(2)

(2012) motion and his motion for transfer to federal custody. We have reviewed the

record and find no reversible error. Accordingly, we affirm substantially for the reasons

stated by the district court. United States v. Pair, No. 5:12-cr-00400-D-1 (E.D.N.C.

May 17, 2017). We dispense with oral argument because the facts and legal contentions

are adequately presented in the materials before this court and argument would not aid

the decisional process.



                                                                             AFFIRMED




                                            2